DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pro se
2.	An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.  Examiner notes that there is a power of attorney filed in this Application; however, it is not clear if this practitioner is the one who drafted the Drawings, Specification, and Claims, which contain significant errors requiring correction documented below.  
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference numerals 1-4 appear in the “Reference Characters” section of the Specification, but do not appear at all in the “Detailed Description of the Invention” section.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference numerals 1-4 appear in Figure 1 but in no subsequent Figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
5.	The disclosure is objected to because of the following informalities: The Detailed Description of the Invention section of the Specification makes no specific reference to individual Figures, nor does it use any element numbers.  Examiners notes MPEP 608.01(g) which notes use of reference characters (numerals) in this section.  Applicant should provide an amended Specification, making reference to the Figures when describing the components of the invention, using reference numerals.  No new matter shall be added.  
Appropriate correction is required.



Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

8.	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are replete through the claims (e.g. “means of fasteners” in claims 1, 21, 23, and 24; “means of physical bonding” in claim 8, etc.  These limitations do not pass the 3-prong analysis detailed in MPEP 2181 for proper means-plus-function limitations. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
9.	Claim 11 is objected to because of the following informalities:
	Regarding claim 11, the word “separate” should be “separates”. 
	Regarding claim 14, the term “pop-up” should be “pop up” (no hyphen). 
	Regarding claim 16, the phrase “with an angle comprise between” should be “at an angle between”.  
	Regarding claim 28, “surface” should be “surfaces”. 
	
Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

11.	Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	***Examiner notes this list may not be inclusive of all errors, and that it is Applicant’s responsibility to present claims which are in compliance with this statute. ***
Regarding claim 1, it is not clear if Applicant seeks to claim the subcombination extruded spring strap, or the combination extruded spring strap, and container comprising the base and lid.  Examiner notes the preamble of claim 1 is drawn to “[a]n extruded spring strap for container and packaging applications” (emphasis added) but then makes positive structural recitations of the base and lid.  For purposes of this examination, the lid and base will be interpreted as being outside of the scope of the claim, and the extruded spring strap must only be capable of use with the lid and base.  However, should Applicant seek to claim the combination, amended claims should clearly and explicitly set forth the combination in the claim preamble. 
Further regarding claim 1, from which all remaining claims depend, all uses of the word “its” and “it” are indefinite because it is not clear to which element they refer, noting that there are multiple instances.  Examiner notes terms in a claim should be first introduced with the article “a” and then subsequently referred back to with “said” or “the”, e.g. “a spring strap clip” and then “the spring strap clip”.  See MPEP 2173.05(e). 
Further regarding claim 1, the phrase “creating the extension and release as of” renders the claim indefinite because it is unclear whether the limitations following the phrase (“a spring”) are part of the claimed invention.  See MPEP § 2173.05(d).
	Further regarding claim 1, the terms “it has matching geometric features” and “it also has fastening geometric features” are indefinite because it is not clear what the physical structures are that result in these features.  
	Further regarding claim 1, Examiner notes that “the user” is not a structural element of the claimed “extruded spring strap” and thus mention need not be made to the person who uses the object.  Applicant should refrain from limiting “the user” in their response to this Action. 
	Further regarding claim 1, the term “a lid is the base’s capping object” is not grammatically correct and is thus indefinite.  Examiner suggests amending the term to “a lid for capping the container”.
	Further regarding claim 1, the term “the reach-in hole” lacks proper antecedent basis in the claim.  
	Further regarding claim 1, the term “the lid is designed in a way to limit the area of the remaining gaps of the base’s reach-in hole” is indefinite because it does not define any physical structure of the claimed invention.  Moreover, it is not clear what the metes and bounds of the term “designed in such a way” comprise, and this term should be deleted. 
	Further regarding claim 1, the term “the extruded spring strap can store and release energy” is indefinite because it is not clear if storing and release of energy are being positively claimed.  
	Regarding claims 2-30, Examiner notes these claims do not properly refer back to the claimed invention as limited by the preamble of claim 1.  Examiner notes claim 1 limits “An extruded spring strap for container and packaging applications”, whereas all of claims 2-30 limit “The extruded spring strap container”.  For purposes of this examination, the scope of all claims shall be that defined by the preamble of claim 1, “An extruded spring strap” with the intended use of being applied to container and packaging applications.  In other words, the scope of all dependent claims shall be limited to the physical structure of the extruded spring strap, with the intended use of being applied to a container comprising a base and lid.  
	Further regarding claim 2, the term “the user interface” lacks proper antecedent basis.
	Further regarding claim 2, the term “he” lacks proper antecedent basis; however, Applicant should not use pronouns in a claim.  The claim should be written to describe all physical structure of the invention, and how it functions.  
	Regarding claim 3, it is not clear what “any material” comprises.  Applicant should state in explicit terms which materials, and of what stiffness is being claimed.
	Regarding claim 4, the term “a degree of air sealing” is indefinite because it is not explicitly clear what that degree is.  
	Further regarding claim 4, the term “two environments” lacks proper antecedent basis in the claims. 
	Further regarding claim 4, the term “itself” lacks proper antecedent basis in the claims.  Examiner notes the proper format for referring back to a previously-claimed object is by using “said” or “the” followed by the name of the element as it was introduced, e.g. “the lid”.  
	Regarding claim 7, the term “two halves” lacks proper antecedent basis in the claims.  Applicant should correct this term to say “the spring strap clip is comprised of a living hinge which defines a first half and a second half” or other similar language. 
	Further regarding claim 7, the phrase “each of which will” is indefinite because it is not clear to which elements it is referring.  Applicant should refer back to previously-claimed limitations using the words “said” or “the” e.g. “wherein the first half is connected to the lid, and the second half connected to the base” or other similar language. 
Regarding claim 8, the term "like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
	Regarding claim 9, the term “providing the possibility of rotation” is indefinite because it is not clear if the rotation is definitive.  Applicant is encouraged to claim the physical structure and functional performance of the invention in explicit, definitive terms. 
Further regarding claim 9, the term "like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claim 10, the term “providing the possibility of rotation” is indefinite because it is not clear if the rotation is definitive.  Applicant is encouraged to claim the physical structure and functional performance of the invention in explicit, definitive terms. 
Further regarding claim 10, the term "like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
	Regarding claim 12, the claim is indefinite because it states a future condition, and not the claim’s physical structure and function in definitive terms.  
	Further regarding claim 12, the term “both halves” lacks proper antecedent basis in the claims. 
	Regarding claim 13, the term “both halves” lacks proper antecedent basis in the claims.
	Further regarding clam 13, the term “snap-fit features” lacks proper antecedent basis in the claims. 
	Regarding claim 14, the term “the user interface” lacks proper antecedent basis in the claims. 
	Regarding claim 15, the term “the base retention latch” lacks proper antecedent basis in the claims.  Examiner notes parent claim 1 introduces “a retention latch that is a part of the cover”, but it is not clear if these are the same element.
Regarding claim 16, the term “the base retention latch” lacks proper antecedent basis in the claims 
	Further regarding claim 16, the term “retention latch’s top surface” lacks proper antecedent basis in the claims.  Examiner notes the proper way to introduce this term should be “wherein a top surface of the retention latch”. 
	Further regarding claim 16, it is not clear with respect to what point or frame of reference the term “backward” is limited. 
Regarding claim 17, the term “the base retention latch” lacks proper antecedent basis in the claims.
Further regarding claim 17, the entire scope of the claim is unclear due to multiple grammatical errors and improper claim format. 
Regarding claim 18, the term “the base retention latch lever arm” lacks proper antecedent basis in the claims.
Further regarding claim 18, the term “the lever arm to the user’s activation area” lacks proper antecedent basis in the claims. 
Regarding claim 19, the term “will deform and stretch” is indefinite because it is not a definitive, explicit limitation as to the function of the instant invention, and instead refers to a future condition.
	Further regarding claim 19, the term “the external angle surface” lacks proper antecedent basis in the claims. 
Regarding claim 20, the term “the base retention latch” lacks proper antecedent basis in the claims.
Further regarding claim 20, it is not clear how the base retention latch can be a part of the base, when it is limited in parent claim 1 as being part of the lid. 
Regarding claim 21, the term “the base retention latch” lacks proper antecedent basis in the claims.
Further regarding claim 21, the term “the cover” lacks proper antecedent basis in the claims. 
Further regarding claim 21, it is not clear what structures are encompassed by the term “fasteners”. 
Regarding claim 22, the term “the base retention latch” lacks proper antecedent basis in the claims.
Further regarding claim 22, the limitation “will deform” is indefinite is indefinite because it is not a definitive, explicit limitation as to the function of the instant invention, and instead refers to a future condition.
Further regarding claim 22, the term “the lip of the base retention” lacks proper antecedent basis, and further appears to be an incomplete term. 
Regarding claim 25, the term “the user” should be excluded from the claims, and instead applicant should define the invention only in terms of the physical structure and functional performance.
Further regarding claim 25, the term “the base retention latches” lacks proper antecedent basis in the claims.
Further regarding claim 25, the term “the force” lacks proper antecedent basis in the claims.
Further regarding claim 25, the term “this” lacks proper antecedent basis; however, Applicant must only claim the invention by introducing physical elements with “a” and then subsequently referring back to them as “said” or “the” followed by the element name. 
Further regarding claim 25, the term “the pop-up wet tissue container” lacks proper antecedent basis in the claims.
Further regarding claim 25, the term “the reach-in area” lacks proper antecedent basis in the claims.  Examiner notes the term “reach-in hole” appears in claim 1, albeit lacking proper antecedent basis itself. 
	Regarding claim 26, it is not clear if the attachment is positively claimed or intended use, noting the preamble of claim 1 limits the scope of the claims to the extruded spring strap, with the intended use of being applied to container and packaging applications.  For purposes of this examination, the lid and base are read to be outside of the scope of the claim, and as such this limitation is read to be intended use.  
	Regarding claim 27, it is not clear if the attachment is positively claimed or intended use, noting the preamble of claim 1 limits the scope of the claims to the extruded spring strap, with the intended use of being applied to container and packaging applications.  For purposes of this examination, the lid and base are read to be outside of the scope of the claim, and as such this limitation is read to be intended use.  
	Regarding claim 28, all structural limitations of the base are read to be intended use and outside of the scope of the claim as limited by the preamble of claim 1.  Regardless, the term “the side of the button” lacks proper antecedent basis in the claim.
	Regarding claim 29, all structural limitations of the base are read to be intended use and outside of the scope of the claim as limited by the preamble of claim 1.  Regardless, the term “the lid’s popping up motion” is indefinite because it is written as a possessive. 
	Further regarding claim 29, it is not clear how the lid, which is opened by the resilient pushing force of the extruded spring strap, is “pulled open by the spring”.  
	Regarding claim 30, it is not clear what materials are encompassed by the term “hard plastic” because it is not claimed relative to anything, or is the threshold for hardness and sufficient materials explicitly limited.  

Allowable Subject Matter
12.	Despite no ground of rejection in view of the prior art, the numerous indefinite limitations under 35 USC 112(b), lack of element numbers in the Specification and Drawings, and grammatical errors make it such that the true scope of the claims cannot be determined or inferred.  As such, no indication of allowability can be given at this time. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547. The examiner can normally be reached M-F 11:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr. can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES N SMALLEY/Examiner, Art Unit 3733